The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 8,418,814) in view of Hall et al (US 9,939,105) and Roshto (US 11,142,430), all previously cited.
Byers shows an overhead storage access system, comprising:
a stationary component 12, comprising:
first and second beams 124, each beam attached to an attic floor 26 adjacent two ceiling joists 142 immediately below the attic floor, wherein the first and second beams are spaced apart and aligned generally transverse to the two joists;
first and second vertical frame members 36, attached to and extending upward from the first and second beams, respectively;
a horizontal frame member 38 coupled to the first and second vertical frame members and extending horizontally from the first and second vertical frame members;
a lift 14 configured to be movably coupled to the stationary component, wherein the lift is movable between a raised position above the ceiling (Fig. 3) and a lowered position below the ceiling (Figs. 1-2), the lift comprising:
a platform 32 for carrying a load 46 to be stored;
a lifting pillar 34 coupled to the platform and extending upward defining a storage area configured to receive the load on the platform; and
one or more lifting devices coupled between the stationary component and the lift, wherein the one or more lifting devices comprises a motor 134 driving a drum 132 and a line 40 that is wound around the drum to raise the lift and unwound from around the drum to lower the lift, and wherein the motor is configured to raise and lower the lift in response to an instruction from a controller 150.
Byers does not show each beam to be attached to an underside of the two joists or the overhead storage access system to fit between the joists. Note: regarding the latter limitation, while it could be interpreted as merely requiring at least some of the system to fit between the joists, in light of the disclosed invention as well as applicant’s arguments, it is being interpreted as requiring all (or substantially all) of the components of the system to fit between the joists. If this was not applicant’s intent, a statement on the record to that effect should be made. In the event of such a statement, the previous rejection (i.e., w/o Roshto) may be reinstated and/or other rejections may be possible.
Hall shows an overhead mounting system for mounting a storage system to a ceiling, comprising beam 201 that is mounted to the underside of at least two ceiling joists 202 so as to be aligned generally transverse to the two joists (Fig. 2; col. 7-42-46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Byers by attaching the beams to at least the underside of the joists instead of the attic floor, as shown by Hall, so that the system could be installed entirely from below the ceiling, if access to the attic was difficult and/or undesirable.
Roshto shows a generally similar overhead storage access system (attic lift system) wherein all or substantially all of the components of the system, including a stationary component comprising a frame and a movable component comprising a lift platform, fit between two attic/ceiling joists.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Byers by configuring the storage system such that all or substantially all of the components thereof fit between the two joists, as shown by Roshto, to further simplify as well as lower the costs of installation. The examiner notes that at least the previously cited Hartley (US 7,575,098), Penn et al (US 2006/0000675) and Ulrich (US 2003/0192836) references also show generally similar overhead storage systems mounted between two joists, any of which could be substituted for Roshto in the above rejection.
Re claim 2, when modified as above, the stationary component would clearly be secured to two adjacent, spaced apart joists with a portion of the ceiling between the joists removed, defining an access hatch in the ceiling, as readily apparent from at least Fig. 1 of Byers.
Re claim 3, Byers shows the system to further comprise first angled portions 300 or 314 (Fig. 34 or 35) oriented parallel to the joists and between the horizontal frame member and each of the vertical frame members, and second angled portions 95 (Fig. 30) oriented perpendicular to the joists and between the vertical frame members and “a base frame”, as broadly claimed. 
Re claim 4, Hall shows the beams to comprise U-channels having a flat bottom, wherein the flat bottom of the U-channels is secured to an underside of the joists (Fig. 1B).
Re claim 7, Byers shows that the platform comprises a first surface 32 and a second surface 30 generally parallel with the first surface and extensibly coupled below the first surface, wherein the second surface is wider than the first surface in a lateral direction such that the second surface contacts the ceiling as the platform is raised, and wherein the ceiling causes the second surface to extend from the first surface and remain flush against the ceiling while the first surface is lifted above the second surface (Figs. 9-11), wherein the second surface is held to the first surface by an elastic member 35 that moves between an extended state and a retracted state, wherein in the retracted state the first and second surfaces are contacting one another (Figs. 6-8). Also note the similar alternative embodiments in Figs. 12-15.
Re claim 8, the inclusion of “a light fixture”, as broadly recited, on an underside of the platform would have been an obvious design expediency. For example, the examiner takes Official Notice that it is extremely well-known to use battery-powered stick-on or clamp-on light fixtures to enhance lighting in areas without access to electrical wiring.
Re claim 10, Byers shows the platform to comprise a base frame extending upward from the platform to prevent objects from rolling off the platform (Figs. 25-26).
Re claim 11, in Fig. 26, Byers shows the base frame to include doors 268, 270 hingedly coupled to the platform, wherein the doors of the base frame can open to permit objects to roll off the platform when desired. Although the doors open outward instead of lowering, one of ordinary skill in the art would have recognized that lowering the doors to open would have been an alternate equivalent design expediency
Re claims 12 and 13, as these claims are merely broader than claim 1, the limitations thereof are clearly included in the modified apparatus of Byers in the same manner set forth above with respect to at least claim 1.
Re claim 14, the lifting pillars of Byers comprise a vertical portion 82, an angled portion 84, and a horizontal portion 96 (Fig. 4).
Re claim 15, the overhead storage access unit of Byers when modified in the manner of claim 1 as above would obviously be installed by a method comprising: attaching a first beam to two separate joists in a ceiling;
attaching a second beam to the two separate joists, with the first and second beams attached to at least one of an underside of the joists, a vertical side region of the joists, or both the underside and vertical side region of the joists;
attaching a lifting device to the beams; and
attaching a lift to the lifting device;
wherein the lifting device comprised a motor driving a drum and a line wound around the drum to raise the lift to a raised position above the ceiling and unwound from around the drum to lower the lift to a lowered position below the ceiling, and wherein the motor was configured to raise and lower the lift in response to an instruction from a controller; and
wherein the overhead storage access unit fits between the two separate joists.
Re claim 16, attaching the first and second beams to the two separate joists would clearly be achieved by an installer without the installer entering an area above the joists, as alluded to above with respect to claim 1.
Re claim 17, attaching the beams to the joists would clearly comprise bolting a U-shaped channel to an underside of the joists with a flat bottom of the U-shaped channel against the underside of the joists, as previously described.
Re claim 18, the method would clearly further comprise attaching a stationary frame member to the beams, wherein the lifting device was attached to the stationary frame member, as previously described.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Byers in view of Hall et al and Roshto, as applied to claim 1 above, and further in view of Reid et al (US 9,420,881, previously cited).
Byers as modified does not show that the platform comprises drawers coupled to an underside of the platform, wherein the drawers are positioned below the ceiling when the platform is fully raised.
Reid shows a generally similar above-ceiling storage lift, wherein shelves 820 are suspended below a platform 821 on a movable frame 530, such that one or more of the shelves are positioned below the ceiling when the platform is raised, as in Figs. 5 and 6. Although the shelves do not comprise drawers, and there is no explicit disclosure that the shelves are necessarily intended to remain in the Fig. 5 or 6 position, one of ordinary skill in the art would recognize that drawers could obviously be substituted for shelves, and the control system 700 could be set up so as to allow one or more shelves (drawers) to remain below the ceiling when the movable frame was fully raised, for example if it was desired to store large items on the platform 821.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Byers by providing drawers coupled to an underside of the platform, wherein the drawers were positioned below the ceiling when the platform was fully raised, as suggested by Reid, to provide additional storage for smaller and/or loose items while continuing to use the platform for large items.

Applicant’s arguments with respect to claims 1, 12 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

8/30/22